 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7

 8   KRISTEN N. THOMPSON,                                    No. C17-1563 RSM
                                       Plaintiff,
 9          v.                                               ORDER

10   NANCY A. BERRYHILL, Acting
     Commissioner of the Social Security
11   Administration,
12                               Defendant.

13

14          IT IS HEREBY ORDERED that Plaintiff is awarded $5,603.04 in attorney fees pursuant

15   to the Equal Access to Justice Act, 28. U.S.C. § 2412 and $123.47 in costs pursuant to 28 U.S.C.
16   § 1920. If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees are not
17
     subject to any offset allowed under the Treasury Offset Program, as discussed in Astrue v. Ratliff,
18
     560 U.S. 586 (2010), payment of this award shall be made to Francisco Rodriguez and mailed to
19
     him at P.O. Box 31844, Seattle, WA 98103.
20

21          DATED this 4th day of April, 2019.

22

23
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

                                                                                            LAW OFFICE OF
                                                                                  FRANCISCO RODRIGUEZ
     ORDER (2:17-cv-01563-RSM) - 1                                           P.O. Box 31844 ● Seattle, WA 98103
                                                                         Tel (206) 414-8894 ● Fax (206) 629-8975
 1

 2

 3

 4

 5   Presented By:

 6   s/ FRANCISCO RODRIGUEZ
     Francisco Rodriguez, WSBA #22881
 7
     Attorney for Plaintiff
 8   P.O. Box 31844
     Seattle, WA 98103
 9   Phone: (206) 414-8894
     Fax: (206) 629-8975
10   Email: tr@titorodriguez.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                           LAW OFFICE OF
                                                 FRANCISCO RODRIGUEZ
     ORDER (2:17-cv-01563-RSM) - 2          P.O. Box 31844 ● Seattle, WA 98103
                                        Tel (206) 414-8894 ● Fax (206) 629-8975
